Citation Nr: 1535203	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a lumbosacral spine injury, to include degenerative disc disease (low back disability), prior to June 27, 2014, to include whether there is any resulting bowel impairment.

2.  Entitlement to a rating in excess of 40 percent for a service-connected low back disability as of June 27, 2014, to include whether there is any resulting bowel impairment.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to June 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In January 2014, the Board remanded the claims for additional development.  

In an April 2015 rating decision, the RO assigned a higher 40 percent rating for the Veteran's service-connected low back disability effective from June 27, 2014.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claim for an increased rating for his service-connected low back disability was previously characterized to include whether a separate compensable rating was warranted for bladder or bowel impairment.  See January 2014 Board remand.  In an April 2015 rating decision, the RO granted service connection for neurogenic bladder and assigned a 40 percent rating effective from June 27, 2014.  The Board finds that this grant of service connection constitutes a full award of the issue of a separate evaluation for bladder impairment due to the service-connected low back disability.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial rating or effective date.  Thus, this matter is not in appellate status.  See Grantham, 114 F.3d at 1158.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA treatment records dated from December 2010 to January 2012 and from March 2014 to February 2015, and a copy of a September 2013 VA examination.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

In a March 2014 statement, the Veteran raised the issue of entitlement to service connection for a psychiatric disorder, as secondary to his service-connected low back disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

First, a remand is required to obtain outstanding VA treatment records.  The claims file currently includes VA treatment records from the Salisbury VA Medical Center (VAMC) dated from June 2007 to January 2012, and from March 2014 to February 2015.  The October 2013 supplemental statement of the case (SSOC) references VA treatment records dated from January 2011 to January 2013, some of which are not of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain outstanding records of VA treatment dated from January 2012 to March 2014, and since February 2015. 

Second, a remand is required to obtain information from the Veteran's former employers.  In an April 2014 Application for Increased Compensation Based on Unemployability, the Veteran identified three former employers.  It does not appear that the AOJ has made an attempt to obtain additional information from these employers, such as the completion of a VA Form 21-4192. 

Third, a remand is required to obtain another VA examination regarding the low back disability.  In January 2014, the Board remanded the claim for an examination to assess the current severity and manifestations of the service-connected low back disability.  A VA examination was conducted in June 2014; however, the report of the examination contains an inconsistency.  Significantly, the Veteran has a diagnosis and is service-connected for degenerative disc disease of the lumbar spine; however, the examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS) and did not indicate whether the Veteran had had any incapacitating episodes over the prior 12-month period due to IVDS.  The Board finds that the January 2014 VA examination is inadequate.  	

Finally, in conjunction with the Veteran's claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's disabilities on his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VAMC, to include the Salisbury VAMC, and obtain and associate with the claims file all outstanding records of treatment, to include records dated from January 2012 to March 2014, and since February 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  With any needed assistance from the Veteran, contact his former employers (see April 2014 VA Form 21-8940) and request that they complete a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected low back disability.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

The examiner must expressly state whether there is any bowel impairment due to the low back disability, to include whether it is at least as likely as not that the Veteran's claimed constipation is due to the disability.

The examiner must also report the total duration of any incapacitating episodes of IVDS (or degenerative disc disease) in the prior 12-month period.  

The examiner is also asked to comment on the impact of the Veteran's low back disability on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  After obtaining any identified and outstanding records, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

